Honorable Tim Curry Criminal District Attorney 200 West Belknap Street Fort Worth, Texas 76196
Re: Whether a separate docket sheet is required for the criminal docket kept by district clerks
Dear Mr. Curry:
You inquire whether a district clerk's duty to keep a criminal docket requires a clerk to maintain a separate docket sheet in criminal cases if the information is also kept on the file jacket. You advise us that, during the pendency of criminal cases, your district clerk records on the preprinted file jacket of each case all pertinent information regarding the style and file number, names of counsel, nature of the case, and subsequent actions and, on the disposition of the case, the information from the preprinted file jacket is typed on a separate docket sheet which is placed inside the jacket. In addition, all entries on the file jacket are being microfilmed to insure their preservation.
You inquire about the docket described by article 33.07 of the Code of Criminal Procedure. It provides:
  Each clerk of a court of record having criminal jurisdiction shall keep a docket in which shall be set down the style and file number of each criminal action, the nature of the offense, the names of counsel, the proceedings had therein, and the date of each proceeding.
See also Code Crim.Proc. art. 33.08 (courts control their dockets for setting of criminal cases).
The word "docket" has numerous meanings. It may be an index of all cases filed in numerical and alphabetical order, a list or calendar of pending judicial matters that are set for specific action, and a record or history of all proceedings and actions taken in a particular matter or case. See Ballentine's Law Dictionary 366 (3rd ed. 1969).
For civil cases, the Texas Rules of Civil Procedure require the district clerks to keep a file docket "in convenient form," showing the number of the suit, names of attorneys and parties to the suit, the nature of the suit, the officer's return on the process, and all subsequent proceedings in the case. Rule 25. The clerks must also keep "a court docket in a well bound book" that includes the pleas, motions, and rulings of the court in each action. Rule 26.
The Code of Criminal Procedure specifies only the information to be kept for the docket that is mandated by article 33.07, which is, in our opinion, a docket indexing all cases, not a file docket. Consequently, it has no bearing on the manner in which the file docket is to be kept. We conclude that a clerk who maintains a criminal docket on a case file jacket in a safe and efficient manner complies with the statutory requirement and that your clerk may use the preprinted file jacket as the record of the necessary information.
 SUMMARY
A district clerk may use the case file jacket to maintain a file docket without maintaining the same information on a separate sheet inside the jacket.
Very truly yours,
  Jim Mattox Attorney General of Texas
  Tom Green First Assistant Attorney General
  David R. Richards Executive Assistant Attorney General
  Robert Gray Special Assistant Attorney General
  Rick Gilpin Chairman, Opinion Committee
  Prepared by Nancy Sutton Sarah Woelk